                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

MELISSA DARGA, individually and on behalf of )
a collective of others similarly-situated,   )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )  No. __________
                                             )  Judge: __________
AUBREY’S RESTAURANT GROUP,                   )
d/b/a AUBREY’S, INC.,                        )  JURY DEMAND
                                             )
        Defendant.                           )
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       COMES NOW, the Plaintiff, MELISSA DARGA, in her individual capacity and on behalf

of a proposed collective and classes of similarly-situated female employees, bring this action to

address gender discrimination in employee pay practices perpetuated by Defendant, AUBREY’S

RESTAURANT GROUP d/b/a AUBREY’S INC., and for cause of action would show unto this

Honorable Court as follows:

                                     NATURE OF THE CASE

       1.     Defendant, Aubrey’s Restaurant Group, d/b/a Aubrey’s, Inc., is a for-profit

corporation with its principal address at 5401 Kingston Pike Suite 280, Building 1, Knoxville,

Tennessee, 37919-5073, and may be served with process by its Registered Agent, Aubrey

Randolph Burleson, located at 5401 Kingston Pike Suite 280, Building 1, Knoxville, Tennessee,

37919-5073.

       2.     Plaintiff, Melissa Darga, (hereinafter “Plaintiff”) is a citizen and resident of Knox

County, Tennessee.




Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 1 of 39 PageID #: 1
       3.      Plaintiff was originally hired by Defendant as a Server in 2009. Over the next

several years, Plaintiff diligently overcame obstacles to be promoted to Bartender in 2011,

Assistant Manager in 2013, and finally General Manager in January of 2018. Plaintiff remained

in the position of General Manager up until her termination as hereinafter alleged.

       4.      During her employment with Defendant, Plaintiff earned several promotions,

positive evaluations, and she never received a written disciplinary action or written reprimand.

       5.      Plaintiff brings Count I, on behalf of herself individually and a collective action

class of similarly-situated female employees, for violations of the Equal Pay Act of 1963 (“Equal

Pay Act”). Plaintiff seeks to recover damages for the collective action class, including, but not

limited to, back pay, liquidated damages, reasonable attorneys’ fees, and litigation costs.

       6.      Plaintiff brings Count II, on behalf of herself individually and a class of similarly-

situated female employees, for violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e, et seq., (“Title VII”). Plaintiff seeks to recover damages for a class of similarly situated

female employees at Defendant, including, but not limited to back pay, front pay, liquidated

damages, punitive damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees

and litigations costs, and other compensation.

       7.      Plaintiff brings Count III, on behalf of herself and a class of similarly situated

female employees, for violations of the Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-

101, et seq. (“THRA”). Plaintiff seeks to recover damages for a class of similarly situated female

employees at Defendant, including, but not limited to back pay, front pay, liquidated damages,

punitive damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees and

litigations costs, and other compensation.

       8.      Plaintiff brings Counts IV, on behalf of herself individually, for the discrimination




                                    2
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 2 of 39 PageID #: 2
and retaliation that resulted in Plaintiff’s wrongful termination in violation of the Equal Pay Act,

Title VII, THRA, and Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), and

Tennessee Disability Act, Tenn. Code Ann. § 8-50-103, et seq. Plaintiff seeks to recover damages,

on behalf of herself individually, including, but not limited to, compensatory damages, liquidated

damages, punitive damages, reasonable attorneys’ fees, and litigation costs.

                                    JURISDICTION AND VENUE

       9.      Jurisdiction is founded upon Federal Question, 28 U.S.C. § 1331, Civil Rights Act

of 1964, 42 U.S.C. §2000e, et seq., the Civil Rights Act of 1991, 42 U.S.C. § 1981a, Americans

with Disabilities Act, 42 U.S.C. § 12101, et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206, et

seq., and the doctrine of Supplemental Jurisdiction, 28 U.S.C. § 1367 for the state law claims.

       10.     Venue is proper under the code provisions cited herein, and 28 U.S.C. § 1391(b)

and (c).

       11.     At all times stated herein, Defendant is an employer subject to the provisions of the

Equal Pay Act of 1963, 29 U.S.C. § 206(d), Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et seq., and the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.

       12.     At all times stated herein, Defendant is an employer subject to the provisions of the

Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-101, et seq., the Tennessee Equal Pay Act,

Tenn. Code Ann. § 50-2-201, et seq., and the Tennessee Disability Act, Tenn. Code Ann. § 8-50-

103, et seq.

       13.     Defendant is an employer engaging in an industry affecting commerce and employs

more than five-hundred and one (501) employees in the State of Tennessee.

                                ADMINISTRATIVE PROCEEDINGS

       14.     On or about July 3, 2019, Plaintiff filed a timely Charge of Discrimination and




                                    3
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 3 of 39 PageID #: 3
Retaliation with the Equal Employment Opportunity Commission (“EEOC”). (EEOC Charge,

attached hereto as Exhibit 1, and is incorporated herein by reference).

       15.     The Plaintiff’s EEOC Charge (Exh. 1) was timely filed.

       16.     The Plaintiff received a Notice of Right to Sue from the EEOC, dated January 7,

2020. (Notice of Right to Sue from EEOC, attached hereto as Exhibit 2, and same is incorporated

herein by reference).

       17.     The Plaintiff has filed this suit within ninety (90) days of the date of the Notice of

Right to Sue. (Exh. 2).

       18.     This suit is timely filed.

       19.     The Plaintiff has exhausted the administrative remedies available to her, and all

others similarly situated, and all necessary and appropriate administrative prerequisites to the filing

of this Complaint have occurred and been satisfied.

                                      FACTUAL ALLEGATIONS

       20.     At all times material hereto, Randy Burleson was the owner and Chief Executive

Officer (“CEO”) of Defendant and its group of closely held interrelated restaurant establishments

and concepts, including but not limited to, Aubrey’s, Sunspot, Barley’s Maryville, Drink, Bistro

By The Tracks, Fieldhouse Social, and Stefano’s Pizza, that share and/or co-mingle its various

employees and managers, as well as equipment and inventory.

       21.     At all times material hereto, Randy Burleson was an agent and employee of

Defendant, and he had the authority to discipline and terminate all employees employed by

Defendant.

       22.     Defendant’s restaurants all operate out of the same main office, sharing the same

principal office address and mailing address, as well as the same registered agent, Randy Burleson,




                                    4
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 4 of 39 PageID #: 4
at 5401 Kingston Pike Ste. 280 Bldg. 1, Knoxville, Tennessee, 37919-5073.

       23.     Owner and CEO, Burleson, keeps all books and records at one central location, the

pay stubs contain the names of each of Defendant’s restaurants, and therefore, on information and

belief, all of Defendant’s employees’ pay come out of the same checking business account.

       24.     Within Defendant’s restaurants, the owner and CEO, Burleson, maintains strict,

centralized control over the employees, which includes hiring, firing, and wage decisions. In order

to maintain this control, Burleson has a rigid top down, hierarchical corporate structure.

       25.     Each of Defendant’s restaurants are even advertised together as closely held

interrelated restaurants at www.burlesonbrands.com.

       26.     At the times material hereto, Mark Liggett was employed as the Chief Operating

Officer (“COO”) of Defendant’s various other restaurant establishments operated by the owner

and CEO, Randy Burleson. Liggett assists in overseeing the restaurants’ operations at the behest

and direction of Burleson.

       27.     At all times stated herein, Mark Liggett was an agent and employee of Defendant,

and had the authority to discipline and terminate all employees employed by Defendant at the

approval of the owner and CEO, Randy Burleson.

       28.     Director of Human Resources, Craig Krauss, is over all of the Defendant’s

restaurants and the employees therein, and Krauss serves in this position at the behest and direction

of Burleson.

       29.     In relevant part, the Defendant employs two different types of managers over each

of its restaurant locations: General Managers and Assistant Managers. Assistant Managers report

directly to the General Managers, and in turn, the General Managers report to CEO, Randy

Burleson. Burleson has final approval over all promotions and compensation of both General




                                    5
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 5 of 39 PageID #: 5
Managers and Assistant Managers.

       30.     Generally, at each of Defendant’s restaurants, there is one General Manager and

three to four Assistant Managers.

       31.     The work performed by each of the General Managers requires substantially equal

(A) skill, (B) effort, (C) responsibility, and (D) under similar working conditions.

       32.     Each of the General Managers perform substantially equal work.

       33.     The work performed by each of the Assistant Managers requires substantially equal

(A) skill, (B) effort, (C) responsibility, and (D) under similar working conditions.

       34.     Each of the Assistant Managers perform substantially equal work.

       35.     At all times material hereto, the General Managers have greater responsibility than

the Assistant Managers.

       36.     Generally, the work and job duties performed by General Managers requires

substantially more skill, effort, and responsibility than the work and job duties performed by the

Assistant Managers.

       37.     For example, the work and job duties performed by General Managers requires

more difficult and demanding working conditions than the work performed by the Assistant

Managers, such as overseeing and supervising the entire restaurant operations, including other

managers thereof, scheduling, and so forth.

       38.     Therefore, the Assistant Managers do not perform the same amount of work or job

duties as the General Managers since Assistant Managers have less responsibility and job duties

as compared to the General Managers.

       39.     Since at least 2013, Defendant’s Assistant Managers and General Managers have

been overwhelmingly male. In order for these management employees to be hired, have their




                                    6
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 6 of 39 PageID #: 6
wages set, or have their wages increased, the owner and CEO, Randy Burleson, ultimately decides

and/or approves these decisions, and Burleson has, and continues to have, the sole authority to set

and authorize every restaurant-level management employee’s pay. As a result, Defendant’s top

executive leadership has executed a top down wage policy, which consistently, systematically, and

willfully discriminates on the basis of sex/gender by paying its female employees less than their

male colleagues, in the same positions, for the same work.

       40.     At all times material hereto, the final compensation of Assistant Managers must be

approved by the owner and CEO, Randy Burleson.

       41.     At all times material hereto, the final compensation for General Managers must be

approved by the owner and CEO, Randy Burleson.

       42.     At all times stated herein, Defendant did not maintain any written policy, procedure,

or guideline evidencing and/or detailing the pay scale, or pay raises, or the compensation structure,

or the pay schedule for each managerial position.

       43.     At all times stated herein, the compensation and pay raises of managerial

employees, including Assistant Managers and General Managers, were determined and approved

at the discretion of the owner and CEO, Randy Burleson.

       44.     It is Defendant’s position that it determines how much to pay managerial employees

based, in part, on their experience and performance, and other factors for determining pay include

each respective “employee’s experience in a particular restaurant” and on the “commitment of the

manager to travel on a regular basis in order to work at multiple restaurants as needed”.

       45.     Defendant’s arbitrary and capricious reasons for its decisions on wages and/or pay

increases creates and encourages a deliberate discrimination against women that manifests itself




                                    7
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 7 of 39 PageID #: 7
in the salaries and rates of pay for each management position within Defendant’s closely held and

controlled restaurants.

       46.     Defendant deliberately and willfully pays female Assistant Managers and General

Managers less than their male colleagues in the same positions with the same responsibilities. The

wage disparity between female and male employees, at all levels of management within

Defendant’s restaurants, is based solely on gender.

       47.     The General Managers and Assistant Managers are interchangeably moved

between Defendant’s different restaurants, on an as needed basis, as determined by the owner and

CEO, Randy Burleson, such that he will frequently assign the manager’s location of employment

and thereafter change that location to another restaurant as needed.

       48.     The management-level employees, such as the General Managers and Assistant

Managers, are able to interchange work locations because their daily job duties at each of the

restaurants are the same and are performed under similar working conditions, and the restaurants

are operationally indistinguishable.

       49.     At all times stated herein, the compensation of Defendant’s managerial employees

was not based on the respective performance, profitability, or volume of the restaurant where they

worked.

       50.     At all times stated herein, the Defendant’s managerial employees did not receive

bonuses or additional compensation based on the respective performance, profitability, or volume

of the restaurants where they worked.

                     PLAINTIFF’S EXPERIENCE WORKING FOR DEFENDANT

       51.     After she was hired as a Server in 2009, Plaintiff was among the most talented and

dedicated of Defendant’s restaurant-level employees. Despite Plaintiff’s demonstrated acumen and




                                    8
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 8 of 39 PageID #: 8
dedication, as she rose through the ranks to Assistant Manager in 2013 and eventually General

Manager in 2018, she was consistently paid less than her male colleagues who had the same title

and performed the same work. The only basis for the wage disparity between Plaintiff and her

male colleagues was Defendant’s consistent and deliberate discriminatory pattern of gender-based

wage discrimination against women.

       52.     During Plaintiff’s employment when she was an Assistant Manager, she was paid

less than similarly-situated male Assistant Managers.

       53.     During Plaintiff’s employment when she was a General Manager, she was paid less

than similarly-situated male General Managers.

       54.     After Plaintiff was promoted to Assistant Manager, she indirectly reported to the

owner and CEO, Randy Burleson. When she became General Manager, Plaintiff began reporting

directly to Burleson.

       55.     Throughout her employment, Plaintiff’s pay did not increase based on the business

volume and/or sales of the restaurants where she worked.

       56.     Throughout her employment, Plaintiff’s pay did not increase based on the number

of employees she supervised.

       57.     Throughout her employment, Plaintiff’s pay did not increase based on her

experience in a particular restaurant.

       58.     Throughout her employment, Plaintiff’s pay did not increase based on her

commitment to travel on a regular basis in order to work at multiple restaurants as needed.

       59.     Rather, throughout her employment, Plaintiff’s pay increased based on her

longevity with Defendant, and also based on her promotions within the company from hourly

employee to Assistant Manager, and then from Assistant Manager to General Manager, and the




                                    9
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 9 of 39 PageID #: 9
 amount of the pay raises were at the discretion of the owner and CEO, Randy Burleson.

        60.     Throughout Plaintiff’s tenure as an Assistant Manager and General Manager, she

 was frequently and interchangeably moved to Defendant’s different restaurants, as needed and as

 determined by the owner and CEO, Randy Burleson.

        61.     For example, during the time Plaintiff was employed as Assistant Manager from

 2013 to 2018, she worked at multiple different restaurants, including: (A) Aubrey’s in Cedar Bluff,

 (B) Aubrey’s in Maryville, (C) Aubrey’s in Oak Ridge, (D) Aubrey’s in Strawberry Plains, (E)

 Aubrey’s in Farragut, (F) Aubrey’s in Lenoir City, (G) Aubrey’s in Powell, (H) Sunspot, and (I)

 Fieldhouse Social.

        62.     During the time Plaintiff was employed as Assistant Manager, the restaurants where

 she worked performed successfully, business and volume increased, and Plaintiff performed her

 job duties in a successful and competent manner.

        63.     During the time Plaintiff was employed as Assistant Manager, her pay did not

 consistently increase based on: (A) moving from restaurant-to-restaurant, (B) the successful

 performance of the restaurants where she worked, (C) the sales volume of the restaurants where

 she worked, (D) the number of employees she supervised as manager, (E) her experience working

 in a particular restaurant, or (F) her commitment to work and travel on a regular basis to work

 multiple restaurants as needed.

        64.     For example, the Plaintiff did not receive a pay increase upon being moved to work

 at Fieldhouse Social in 2015.

        65.     Assistant Manager, Justin Wright, did receive a pay increase upon being moved to

 work at Fieldhouse Social.

        66.     Justin Wright is male.




                                     10
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 10 of 39 PageID #: 10
        67.    In late-2016 and/or early-2017, male employee, Ben Breedlove, and Plaintiff were

 both employed as Assistant Managers at Sunspot.

        68.    Ben Breedlove was originally hired by Defendant around the same time as Plaintiff

 in 2009.

        69.    Ben Breedlove and Plaintiff were promoted to the position of Assistant Manager

 within months of each other in 2013.

        70.    After Plaintiff was promoted to Assistant Manager in 2013, her pay started at

 around $46,000 per year.

        71.    Thereafter, Plaintiff’s pay increased sparingly during the time she was Assistant

 Manager from 2013 to early-2018, and eventually stopped at $52,000 per year.

        72.    During the time Plaintiff was employed as Assistant Manager, the highest that she

 ever earned was $52,000 per year.

        73.    As of late-2016 and early-2017, the Plaintiff had the same tenure with Defendant

 as Ben Breedlove.

        74.    As of late-2016 and early-2017, the Plaintiff had the same or more experience,

 including total restaurant experience, than Ben Breedlove.

        75.    As of late-2016 and early-2017, as Assistant Managers, Ben Breedlove and Plaintiff

 were both paid $52,000 per year.

        76.    In late-2016 and/or early-2017, Ben Breedlove received a $5,000 raise.

        77.    The owner and CEO, Randy Burleson, made the decision and/or was involved in

 the decision-making process to give Ben Breedlove the above-referenced $5,000 raise.

        78.    At the time Ben Breedlove received the above-referenced $5,000 raise in late-2016

 or early-2017, he had worked at Sunspot for the majority of his employment as a Bartender, and




                                     11
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 11 of 39 PageID #: 11
 then was moved to Barley’s in Maryville to train as an Assistant Manager, but he did not like

 working at Barley’s so he thereafter moved back to Sunspot at his request.

        79.     At the time Ben Breedlove received the above-referenced raise in late-2016 or

 early-2017, the Plaintiff had worked at various locations for Defendant as an Assistant Manager,

 as needed, and she had been working at Sunspot for about one year.

        80.     Shortly thereafter, in or around January of 2017, Plaintiff approached the owner

 and CEO, Randy Burleson, to request the same $5,000 raise that Ben Breedlove received but, in

 response, Burleson laughed in her face, told Plaintiff “no”, and then asked “why do you even want

 one?” Plaintiff then complained that she knew that Burleson had just given a $5,000 raise to male

 manager, Ben Breedlove, and that Breedlove was now earning much more than Plaintiff even

 though they performed the same amount of work, carried out the same job duties, and had the same

 amount of experience and tenure with Defendant. In response to this complaint, Burleson was

 dismissive, became visibly annoyed with Plaintiff and walked away only stating that he “couldn’t

 afford” Plaintiff, but this was not accurate or truthful.

        81.     In or around January of 2017, the Plaintiff requested a pay raise for the first time

 during her employment with Defendant.

        82.     At the time Plaintiff was rejected for the raise, as described above, the Plaintiff was

 the only female manager employed at Sunspot.

        83.     At the time Plaintiff was rejected for the raise as described above, the Plaintiff was

 being paid less than all of the other managers employed at Sunspot.

        84.     In January of 2018, the Plaintiff was promoted to the title of General Manager, and

 around that time, she was moved to a new restaurant concept, known as Stefano’s Turkey Creek.

        85.     Prior to Plaintiff being promoted to General Manager in January of 2018, she was




                                     12
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 12 of 39 PageID #: 12
 told by the owner and CEO, Randy Burleson, that her pay would increase to reflect the General

 Manager title.

        86.       However, the Plaintiff did not actually receive any pay increase in January 2018,

 and was told by the owner and CEO, Randy Burleson, that she would not receive any pay increase

 until Stefano’s Turkey Creek actually opened.

        87.       As a result, the Plaintiff did not receive any pay increase until on or about March

 26, 2018, nearly three and a half months after her promotion to the General Manager position.

        88.       After she was transferred to Stefano’s Turkey Creek, the Plaintiff began preparing

 the restaurant and staff for its opening in her capacity as General Manager.

        89.       On or about March 26, 2018, the Stefano’s Turkey Creek location opened for

 business.

        90.       As of March 26, 2018, the Plaintiff had been working in the capacity of General

 Manager of Stefano’s Turkey Creek since January 2018.

        91.       After the opening of Stefano’s Turkey Creek on or about March 26, 2018,

 Plaintiff’s pay increased from $52,000 per year to $59,000 per year.

        92.       At that time in March 2018, the Plaintiff was told for the first time by owner and

 CEO, Randy Burleson, that her raise of $59,000 per year was only a “partial raise”, and that

 Plaintiff would receive the rest of her raise for her promotion to General Manager once the other

 Stefano’s location in Hardin Valley was opened.

        93.       The Plaintiff did not receive any additional compensation for her efforts and work

 to open the other Stefano’s location in Hardin Valley.

        94.       Thereafter, the Stefano’s Hardin Valley location opened in late-November or early-

 December 2018.




                                     13
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 13 of 39 PageID #: 13
        95.     After the Stefano’s Hardin Valley location opened, however, the Plaintiff did not

 receive any of the remaining “partial raise” that she was promised.

        96.     Defendant did not give Plaintiff the remaining “partial raise” for her promotion to

 General Manager in retaliation for Plaintiff’s refusal to overturn the demotion of male employee,

 Josh Morrison, as alleged herein.

        97.     During Plaintiff’s employment as General Manager, the most that she was paid was

 $59,000 per year.

        98.     In late-December 2018, the Defendant began a new practice of placing the

 employees’ paychecks into individual envelopes that were then distributed by Plaintiff to the

 employees in her restaurant.

        99.     Prior to December 2018, however, the employees’ paychecks arrived in only one

 large envelope and it was the responsibility of the Plaintiff and her Kitchen Manager to distribute

 the paychecks to the employees in the restaurant.

        100.    As a result, after the paychecks began to be placed into the individual envelopes in

 December 2018, the Plaintiff questioned this new practice to the Director of Human Resources,

 Craig Krauss, to which Krauss replied, “Randy [Burleson] said it is none of your business”.

        101.    This new practice of placing the employees’ paychecks into individual envelopes

 was done to further conceal the disparate pay of the male employees over the females.

        102.    The Plaintiff’s restaurant was Defendant’s only restaurant that maintained this

 practice of putting the employees’ paychecks into individual envelopes.

        103.    General Manager, Mickey Korzybski, a male, opened another restaurant concept

 on behalf of Defendant, known as Fieldhouse Social.

        104.    In 2015, Mickey Korzybski was transferred to Fieldhouse Social in the capacity of




                                     14
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 14 of 39 PageID #: 14
 General Manager, and he worked for at least three (3) months to prepare the restaurant and staff

 for the restaurant’s initial opening.

           105.   In 2015, Mickey Korzybski received an immediate pay raise after he was

 transferred to Fieldhouse Social as General Manager, prior to the initial opening of the restaurant,

 and Korzybski was also not required to close the restaurant as part of his arrangement with owner

 and CEO, Randy Burleson.

           106.   The owner and CEO, Randy Burleson, made the decision and/or was involved in

 the decision-making process to immediately increase Mickey Korzybski’s pay upon his transfer to

 Fieldhouse Social prior to its opening.

           107.   Throughout Plaintiff’s employment as General Manager, she was required to close

 the restaurant where she worked.

           108.   Defendant further pays its male Assistant Managers more than what its female

 General Managers, including Plaintiff, are paid in their position as General Manager.

           109.   Justin Miller, another male employee, was originally hired by Defendant as a Server

 in 2012.

           110.   In 2013, Plaintiff was the Assistant Manager at the restaurant where Justin Miller

 was originally hired by as a Server, and he began reporting to Plaintiff at that time.

           111.   Justin Miller was thereafter promoted, and he eventually became an Assistant

 Manager in or around 2016 or 2017.

           112.   As of February 2019, the Plaintiff was employed as a General Manager, and Justin

 Miller was employed as an Assistant Manager.

           113.   As of February 2019, the Plaintiff had a longer tenure with Defendant than Justin

 Miller.




                                     15
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 15 of 39 PageID #: 15
        114.    As of February 2019, the Plaintiff had more experience, including management

 experience, than Justin Miller.

        115.    As of February 2019, the Plaintiff had more positive evaluations than Justin Miller.

        116.    As of February 2019, the Plaintiff’s entire work performance was equal to, if not

 better, than Justin Miller’s performance.

        117.    As of February 2019, Justin Miller was employed as an Assistant Manager at

 Aubrey’s Papermill Road location, and he would also occasionally work at the Cedar Bluff

 Aubrey’s location.

        118.    As of February 2019, Justin Miller was being paid $65,000 per year as an Assistant

 Manager.

        119.    As of February 2019, Plaintiff was being paid $59,000 per year as a General

 Manager.

        120.    Previously, Plaintiff regularly worked as Assistant Manager at multiple restaurant

 locations as needed, for example, Plaintiff worked as an Assistant Manager at both Fieldhouse

 Social and Sunspot in 2017, and Plaintiff also worked at the Aubrey’s Papermill Road location in

 late-2017 and early-2018, and furthermore, during the time Plaintiff worked at Aubrey’s in

 Maryville, she also filled in as needed at Aubrey’s in Cedar Bluff, Aubrey’s in Farragut, Aubrey’s

 in Oak Ridge, Aubrey’s in Strawberry Plains, and Aubrey’s in Lenoir City.

        121.    The sales volume, staff sizes, and Assistant Manager responsibilities of the

 Aubrey’s Papermill Road location as of February 2019 is substantially similar as it was during the

 time Plaintiff worked at this location in late-2017 and early-2018.

        122.    During their employment, Justin Miller was paid more as an Assistant Manager

 than what Plaintiff was paid during the time she was an Assistant Manager, as well as a General




                                     16
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 16 of 39 PageID #: 16
 Manager.

        123.     In addition to Justin Miller, multiple other male Assistant Managers and/or General

 Managers are paid more than what the female Assistant Managers and/or General Managers are

 paid during their employment, including the Plaintiff, and this is due to sex discrimination.

                 COLLECTIVE ACTION ALLEGATIONS UNDER THE EQUAL PAY ACT

        124.     Defendant has engaged in systemic gender discrimination against its female

 employees. Defendant has caused, contributed to, and perpetuated gender-based pay disparities

 through common policies, practices, and procedures, including but not limited to common

 compensation and performance management policies, and centralized decision-making.

        125.     Plaintiff re-alleges and incorporates by reference each and every allegation in the

 previous paragraphs alleging common policies, practices, and procedures resulting in unequal pay

 earned by female employees in Defendant’s corporate-owned restaurants.

        126.     Plaintiff brings this claim for violations of the Equal Pay Act as a collective action

 pursuant to 29 U.S.C. § 216(b) on behalf of all members of the Collective Action Class. The

 Collective Action Class is defined as follows:

        All female General Managers and Assistant Managers at any of Defendant’s
        restaurants from February 25, 2017 to the present.

        127.     Plaintiffs seek to represent all female General Managers and Assistant General

 Managers, as described above, who were paid less than male employees doing similar work. The

 systemic gender discrimination described in this Complaint has been, and is, continuing in nature.

        128.     Questions of law and fact common to the Collective Action Class and Plaintiff,

 include but are not limited to, the following:

            A.    Whether Defendant unlawfully failed and continues to unlawfully fail to
                  compensate female General Managers and Assistant Managers at a level
                  commensurate with comparable male employees;



                                     17
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 17 of 39 PageID #: 17
           B.     Whether Defendant’s policy, practice, or procedure of failing to compensate
                  female General Managers and Assistant Managers at a level commensurate with
                  comparable male employees violates the applicable provisions of the Equal Pay
                  Act; and

           C.     Whether Defendant’s failure to compensate female General Managers and
                  Assistant Managers at a level commensurate with comparable male employees
                  was willful within the meaning of the Equal Pay Act.

        129.    Plaintiff’s Equal Pay Act claim may be maintained as an “opt-in” collective action

 pursuant to 29 U.S.C. 216(b) because Plaintiff is similarly situated to the female employees

 described in the Collective Action Class. Plaintiff’s claims are similar to the claims asserted by the

 Collective Action Class.

        130.    Plaintiff and the Collective Action Class are (a) similarly situated; and (b) are

 subject to Defendant’s common compensation policies, practices and procedures and centralized

 decision-making resulting in unequal pay based on sex by failing to compensate female General

 Managers and Assistant Managers employees at a level commensurate with male employees who

 perform substantially equal work and/or hold equivalent levels, job titles, and positions.

                CLASS ACTION ALLEGATIONS UNDER RULE 23 OF FED. R. CIV. P.

        131.    Defendant has engaged in systemic gender discrimination against its female

 employees. Defendant has caused, contributed to, and perpetuated gender-based pay disparities

 through common policies, practices, and procedures, including but not limited to common

 compensation and performance management policies, and centralized decision-making.

        132.    Plaintiff re-alleges and incorporates by reference each and every allegation in the

 previous paragraphs alleging common policies, practices, and procedures resulting in unequal pay

 earned by female employees in Defendant’s restaurants.

        133.    Plaintiff brings the Title VII statutory claims pursuant to Fed. R. Civ. P. 23 on




                                     18
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 18 of 39 PageID #: 18
 behalf of a class (the “Title VII Class”) defined as:

         All female employees who are or have been employed by Defendant as restaurant-
         level management employees, including Assistant Managers and General
         Managers, during the applicable limitations period up until this Class is finally
         certified by the Court.

         134.    Plaintiff brings the THRA statutory claims pursuant to Fed. R. Civ. P. 23 on behalf

 of a class (the “THRA Class,” and collectively with the Title VII Class as “Classes”) defined as:

         All female employees who are or have been employed by Defendant in the State of
         Tennessee, as restaurant-level management employees, including Assistant
         Managers and General Managers, during the applicable limitations period up until
         this Class is finally certified by the Court.

         135.    Plaintiff seeks to represent all female restaurant-level management employees, as

 described above, who were paid less than male employees for doing similar work. The systemic

 gender discrimination described in this Complaint has been, and is, continuing in nature.

         136.    The Classes as defined above are identifiable. Plaintiff is a member of each of the

 Classes.

         137.    The Classes, upon information and belief, consists of both current and former

 employees of Defendant’s numerous restaurants, and is thus so numerous that joinder of all

 members is impracticable.

         138.    Furthermore, members of the Classes still employed by Defendant may be reluctant

 to raise individual claims for fear of retaliation.

         139.    The issues in this lawsuit present common questions of law and fact which are not

 only common to the Classes, but which predominate over any questions affecting only individual

 members of the Classes. The predominating common questions include, but are not limited to:

            A.     Whether Defendant unlawfully failed and continues to unlawfully fail to
                   compensate female management employees at a level commensurate with
                   comparable male employees;




                                     19
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 19 of 39 PageID #: 19
               B.     Whether Defendant’s policy, practice, or procedure of failing to compensate
                      female management employees at a level commensurate with comparable male
                      employees violates the applicable provisions of Title VII and/or the THRA; and

               C.     Whether Defendant’s failure to compensate female management employees at a
                      level commensurate with comparable male employees was willful within the
                      meaning of Title VII and/or the THRA.

         140.       The prosecution of the separate actions by individual members of the Classes would

 create a risk of establishing incompatible standards of conduct for Defendant, within the meaning

 of Fed. R. Civ. P. 23(b)(1)(A).

         141.       The claims of Plaintiff are typical of the claims of each member of the Classes,

 within the meaning of Fed. R. Civ. P. 23(a)(3), and are based on and arise out of identical facts

 constituting the wrongful conduct of Defendant.

         142.       Plaintiff will fairly and adequately protect the interests of the Classes. Plaintiff and

 the Classes have retained counsel experienced and competent in litigating complex employment

 litigation.

         143.       Plaintiff has no conflict of interest with the Classes.

         144.       Plaintiff is able to fairly and adequately represent and protect the interest of the

 members of the Classes.

         145.       The common questions of law and fact enumerated above predominate over

 questions affecting only individual members of the Classes, and a class action is the superior

 method for fair and efficient adjudication of the controversy, within the meaning of Fed. R. Civ.

 P. 23(b)(3). The likelihood that individual members of the Classes will prosecute separate actions

 is remote due to the time and expense necessary to conduct such litigation.

         146.       There are no unusual difficulties in the management of this case as a class action.

         147.       The books and records of Defendant are material to this litigation as they disclose




                                     20
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 20 of 39 PageID #: 20
 the positions, salary/wages paid, bonuses paid, promotions and other information relevant to all of

 its employees, including information specific to the unlawful gender discrimination experienced

 by members of the Classes.

        148.    Plaintiff’s Title VII and THRA claims should be certified as class actions pursuant

 to Federal Rule of Civil Procedure 23.

                                          COUNT I
               (INVIDUAL AND COLLECTIVE ACTION CLASS CLAIM)
            VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938,
        AS AMENDED BY THE EQUAL PAY ACT OF 1963 (“EQUAL PAY ACT”),
                                   29 U.S.C. § 206, ET SEQ.
                     DENIAL OF EQUAL PAY FOR EQUAL WORK
          (Asserted by Plaintiff and the Collective Action Class Against Defendant)

        149.    Plaintiffs re-allege and incorporate by reference each and every allegation in the

 previous paragraphs as though fully set forth herein.

        150.    This Count is brought on behalf of Plaintiff and all members of the Collective

 Action Class against Defendant.

        151.    Defendant is an employer of Plaintiff and the members of the Collective Action

 Class within the meaning of the Fair Labor Standards Act of 1938, 29 U.S.C. § 206, et seq., as

 amended by the Equal Pay Act of 1963.

        152.    Defendant has discriminated against Plaintiff and the members of the Collective

 Action Class by paying them less than similarly situated male employees who performed jobs

 which required equal skill, effort, and responsibility, and which were performed under similar

 working conditions.

        153.    Defendant discriminated against Plaintiff and the members of the Collective Action

 Class by subjecting them to common discriminatory pay and performance management policies,

 including discriminatory salaries and hourly wages in violation of the Equal Pay Act.




                                     21
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 21 of 39 PageID #: 21
        154.    The differential in pay between Plaintiff and the members of the Collective Action

 Class and similarly situated male employees was not due to seniority, merit, quantity or quality of

 production, or a factor other than sex, but was, in fact, due exclusively to sex.

        155.    Defendant caused, attempted to cause, contributed to, and caused the continuation

 of wage rate discrimination based on sex in violation of the Equal Pay Act.

        156.    Defendant intentionally paid Plaintiff and the members of the Collective Action

 Class less than similarly-situated male employees in violation of the Equal Pay Act. The foregoing

 conduct constitutes a willful violation of the Equal Pay Act within the meaning of 29 U.S.C. §

 255(a). Because Defendant has willfully violated the Equal Pay Act, a three-year statute of

 limitations applies to such violations pursuant 29 U.S.C. § 255(a).

        157.    As a result of Defendant’s unlawful conduct, Plaintiff as well as the members of

 the Collective Action Class suffered and will continue to suffer harm, including, but not limited

 to, lost earning, lost benefits, lost future employment opportunities, and other financial losses, as

 well non-economic damages.

        158.    Plaintiff and the Collective Action Class are entitled to all legal and equitable

 remedies available for violations of the Equal Pay Act, including, but not limited to, back pay,

 liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees and

 litigations costs, and other compensation pursuant to 29 U.S.C. § 216(b).

                              PRAYER FOR RELIEF ON COUNT I

        WHEREFORE, Plaintiff, on behalf of herself and the Collective Action Class, pray that

 this Honorable Court:

        A.     Designate this action as a collective action on behalf of the proposed Collective
               Action Class, and




                                     22
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 22 of 39 PageID #: 22
            a. Promptly issue notice pursuant to 29 U.S.C § 216(b) to all similarly situated
               members of the Collective Action Class, which (a) apprises them of the pendency
               of this action, and (b) permits them to assert timely Equal Protection Act claims
               in this action by filing individual Consent to Join forms pursuant to 29 U.S.C. §
               216(b); and

            b. Toll the statute of limitations on the claims of all members of the Collective
               Action Class from the date the original complaint was filed until the members of
               the Collective Action Class are provided with reasonable notice of the pendency
               of this action and a fair opportunity to exercise their rights to opt-in as Plaintiffs;

       B.    Designate Plaintiff as representative of the Collective Action Class;

       C.    Designate Plaintiff’s chosen counsel as counsel for the Collective Action Class;

       D.    Declare and adjudge that Defendant’s employment decisions, policies, practices,
             and/or procedures challenged herein are harmful and in violation of the Equal Pay
             Act;

       E.    Award back pay to Plaintiff and the members of the Collective Action Class,
             including a sum to compensate Plaintiff and the members of the Collective Action
             Class for any increased tax liability on a lump-sum award of back pay;

       F.    Award liquidated damages to Plaintiff and the members of the Collective Action
             Class in the maximum amount available under the Equal Pay Act;

       G.    Award litigation costs and expenses, including, but not limited to, reasonable
             attorneys’ fees, to Plaintiff and the members of the Collective Action Class;

       H.    Award Plaintiff and the members of the Collective Action Class prejudgment and
             post-judgment interest available under the Equal Pay Act;

       I.    Award Plaintiff and the members of the Collective Action Class any other
             appropriate equitable relief; and

       J.    Award any additional relief that this Court deems just and proper.

                                         COUNT II
                           (INVIDUAL AND CLASS CLAIM)
            Violation of Title VII of the Civil Rights Act of 1964 (“Title VII”),
                                 42 U.S.C. § 2000e, et seq.
                     GENDER-BASED WAGE DISCRIMINATION
            (Asserted by Plaintiff and the Title VII Class Against Defendant)




                                     23
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 23 of 39 PageID #: 23
         159.    Plaintiff re-alleges and incorporates by reference each and every allegation in the

 previous paragraphs as though fully set forth herein.

         160.    This Count is brought on behalf of Plaintiff and all members of the Title VII Class

 against Defendant.

         161.    Defendant is an employer of Plaintiff and the members of the Title VII Class within

 the meaning of Title VII.

         162.    Defendant has discriminated against Plaintiff and the members of the Title VII

 Class by paying them less than similarly situated male employees who performed jobs which

 required equal skill, effort, and responsibility, and which were performed under similar working

 conditions.

         163.    Defendant discriminated against Plaintiff and the members of the Class by

 subjecting them to common discriminatory pay and performance management policies, including

 discriminatory salaries and hourly wages in violation of Title VII.

         164.    The differential in pay between Plaintiff and the members of the Title VII Class

 and similarly-situated male employees was not due to seniority, merit, quantity or quality of

 production, or a factor other than sex/gender, but was, in fact, due exclusively to sex/gender.

         165.    Defendant caused, attempted to cause, contributed to, and caused the continuation

 of wage rate discrimination based on sex/gender in violation of Title VII.

         166.    Defendant intentionally paid Plaintiff and the members of the Title VII Class less

 than similarly situated male employees in violation of Title VII. The foregoing conduct constitutes

 a willful violation of Title VII.

         167.    As a result of Defendant’s unlawful conduct, Plaintiff and the members of the Title

 VII Class suffered and will continue to suffer harm, including, but not limited to, lost earning, lost




                                     24
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 24 of 39 PageID #: 24
 benefits, lost future employment opportunities, and other financial losses, as well non-economic

 damages.

        168.    Plaintiff and the members of the Title VII Class are entitled to all legal and equitable

 remedies available for violations of Title VII, including, but not limited to, back pay, front pay,

 liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees and

 litigations costs, and other compensation.

                             PRAYER FOR RELIEF ON COUNT II

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

 respectfully requests that this Honorable Court enter Judgment in their favor and against

 Defendant, as follows:

        A.     Certify Count II as a class action pursuant to Federal Rule of Civil Procedure 23;

        B.     Designate Plaintiff as representative of the Title VII Class;

        C.     Designate Plaintiff’s counsel as counsel for the Title VII Class;

        D.     Declare and adjudge that Defendant’s employment decisions, policies, practices,
               and/or procedures challenged herein are harmful and in violation of Title VII;

        E.     Award Plaintiff and the members of the Title VII Class compensatory damages;

        F.     Award back pay to Plaintiff and the members of the Title VII Class, including a sum
               to compensate Plaintiff and the members of the Class for any increased tax liability
               on a lump-sum award of back pay;

        G.     Award front pay to Plaintiff and the members of the Title VII Class, including a sum
               to compensate Plaintiff and the members of the Title VII Class for any increased tax
               liability on a lump-sum award of back pay;

        H.     Award Plaintiff and the members of the Title VII Class punitive damages;

        I.     Award litigation costs and expenses, including, but not limited to, reasonable
               attorneys’ fees, to counsel for Plaintiff and the members of the Title VII Class;

        J.     Award Plaintiff and the members of the Title VII Class prejudgment and post-
               judgment interest;



                                     25
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 25 of 39 PageID #: 25
        K.      Award Plaintiff and the members of the Title VII Class any other appropriate
                equitable relief; and

        L.      Award any additional relief that this Court deems just and proper.

                                           COUNT III
                              (INVIDUAL AND CLASS CLAIM)
                   Violation of the Tennessee Human Rights Act (“THRA”),
                              Tenn. Code Ann. § 4-21-101, et seq.
                        GENDER-BASED WAGE DISCRIMINATION
                 (Asserted by Plaintiff and the THRA Class Against Defendant)

        169.    Plaintiff re-alleges and incorporates by reference each and every allegation in the

 previous paragraphs as though fully set forth herein.

        170.    This is an action arising under the provisions of the THRA and this Court has, and

 should exercise, pendant jurisdiction over the same because the cause of action complained of in

 this Count III arises out of the same facts, events, and circumstances as Counts I and II, and

 therefore judicial economy and fairness to the parties dictates that this Count III be brought in the

 same Complaint.

        171.    As previously stated in Count I and II, Defendant discriminated against Plaintiff

 and the members of the THRA Class by subjecting them to common discriminatory pay and

 performance management policies, including discriminatory salaries and hourly wages in violation

 of the THRA.

                            PRAYER FOR RELIEF ON COUNT III

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

 respectfully requests that this Honorable Court enter Judgment in their favor and against Defendant

 as follows:

        A.      Certify Count III as a class action pursuant to Federal Rule of Civil Procedure 23;

        B.      Designate Plaintiff as representative of the THRA Class;



                                     26
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 26 of 39 PageID #: 26
        C.      Designate Plaintiff’s counsel as counsel for the THRA Class;

        D.      Declare and adjudge that Defendant’s employment decisions, policies, practices,
                and/or procedures challenged herein are harmful and in violation of the THRA;

        E.      Award Plaintiff and the members of the THRA Class compensatory damages;

        F.      Award back pay to Plaintiff and the members of the THRA Class, including a sum
                to compensate Plaintiff and the members of the THRA Class for any increased tax
                liability on a lumpsum award of back pay;

        G.      Award front pay to Plaintiff and the members of the THRA Class, including a sum
                to compensate Plaintiff and the members of the THRA Class for any increased tax
                liability on a lump-sum award of back pay;

        H.      Award litigation costs and expenses, including, but not limited to, reasonable
                attorneys’ fees, to counsel for Plaintiff and the members of the THRA Class;

        I.      Award Plaintiff and the members of the THRA Class prejudgment and post-
                judgment interest;

        J.      Award Plaintiff and the members of the THRA Class any other appropriate
                equitable relief; and

        K.      Award any additional relief that this Court deems just and proper.

                                     COUNT IV
               (INVIDUAL WRONGFUL TERMINATION CLAIM)
  WRONGFUL TERMINATION DUE TO DISCRIMINATION AND RETALIATION IN
         VIOLATION OF FEDERAL AND TENNESSEE LAW, TO-WIT:
               Equal Pay Act, 29 U.S.C. 206, et seq. (“Equal Pay Act”)
           Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”)
         Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”)
     Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-101, et seq. (“THRA”)
        Tennessee Disability Act, Tenn. Code Ann. § 8-50-103, et seq. (“TDA”)
                     (Asserted by Plaintiff Against Defendant)

        172.    Plaintiff re-alleges and incorporates by reference each and every allegation in the

 previous paragraphs as though fully set forth herein.

        173.    Consistent with the discriminatory pattern alleged herein, male employees are also

 consistently treated more favorably than the female employees, and male employees were not




                                     27
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 27 of 39 PageID #: 27
 disciplined and/or terminated for engaging in the same, or worse, conduct that resulted in the

 discipline or termination of female employees and, as a result, Defendant managers, including

 Plaintiff, were expected to give preferential treatment to male employees that reported to them.

 When Plaintiff refused to treat a male employee more favorably than the female employees, she

 was retaliated against, disciplined, and eventually fired.

        174.     Prior to Plaintiff’s termination, she further questioned and complained that she was

 underpaid, as compared to males, for preforming the same job.

        175.     In January 2018, after Plaintiff was moved to the new restaurant location, Stefano’s

 Turkey Creek, she was told by owner and CEO, Randy Burleson, that it would be “more difficult”

 for her to get the restaurant started, up and running, and that she was expected to do the marketing

 for the restaurant, and act as the bar manager, server manager, and host manager of the restaurant,

 complete all paperwork and filing, inventory, and payroll.

        176.     As of August 2018, male employee, Josh Morrison, was a Shift Leader at Stefano’s

 Turkey Creek.

        177.     Prior to August 2018, Josh Morrison had multiple performance and disciplinary

 issues during the time that he reported to Plaintiff at Stefano’s Turkey Creek.

        178.     As a result, Plaintiff eventually demoted Josh Morrison on or about August 2, 2018.

        179.     As General Manager, the Plaintiff had the authority to discipline Josh Morrison.

        180.     As General Manager, the Plaintiff had the authority to demote Josh Morrison.

        181.     As General Manager, the Plaintiff had the authority to terminate Josh Morrison.

        182.     At the time of Josh Morrison’s demotion, the Plaintiff told him that he was being

 demoted due to his failure to correct his conduct and due to disciplinary issues.




                                     28
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 28 of 39 PageID #: 28
        183.    The demotion of Josh Morrison was justified and appropriate, given his prior

 performance, disciplinary issues, and conduct.

        184.    As General Manager, the Plaintiff did not need permission or authority from her

 supervisors to demote one of her employees.

        185.    Josh Morrison thereafter reported his demotion to the owner and CEO, Randy

 Burleson.

        186.    Shortly after his demotion, Josh Morrison communicated with the owner and CEO,

 Randy Burleson, to complain about Plaintiff and his demotion.

        187.    Defendant’s owner and upper management, including Randy Burleson, should

 support its General Managers, including Plaintiff, in their decisions to discipline their employees

 as needed and as appropriate.

        188.    In response to Josh Morrison’s complaint, the owner and CEO, Randy Burleson,

 instructed Plaintiff to overturn Morrison’s demotion.

        189.    However, the Plaintiff initially refused to overturn the demotion of Josh Morrison,

 and she complained to the owner and CEO, Randy Burleson, that she had disciplined this male

 employee, Josh Morrison, just like any other employee and was not going to give him preferential

 treatment because he was a male and preferential treatment of males was discriminatory.

        190.    In response to Plaintiff’s refusal to give preferential treatment to this male

 employee, Morrison, the owner and CEO, Randy Burleson, became upset and angry with Plaintiff,

 and he began to retaliate against her by ceasing his communications with her, he no longer

 provided his support to Plaintiff or her store, he would not respond to Plaintiff’s requests for

 assistance, and Plaintiff was otherwise treated in a cold and distant manner, isolated, and

 ostracized.




                                     29
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 29 of 39 PageID #: 29
        191.    As a result of the retaliation, in late-November or early-December 2018, the

 Plaintiff overturned Josh Morrison’s demotion, but the owner and CEO, Randy Burleson, stopped

 communicating with Plaintiff by that time.

        192.    As a result of the owner and CEO, Randy Burleson’s retaliation, and refusal to

 communicate with Plaintiff, in or around January of 2019, the Plaintiff began reporting directly to

 COO, Mark Liggett.

        193.    In January 2019, the Plaintiff complained to the COO, Mark Liggett, that the owner

 and CEO, Randy Burleson, was siding with the male employee that Plaintiff was expected to

 provide favorable treatment, Josh Morrison, without ever talking with Plaintiff, and since Plaintiff

 was supposed to be considered the supervisor of Morrison, and Plaintiff also complained that

 Morrison acted like he was “above” the female employees and Plaintiff continued to have issues

 with him, but when she reached out to Burleson for help he began to pull away from Plaintiff and

 side with Morrison.

        194.    In response to Plaintiff’s complaints, the COO, Liggett, agreed that Morrison

 “struggled with taking direction” from female managers and that this was a pattern of Morrison’s

 behavior with his prior female General Manager where he worked previously, but nothing was

 ever done to address Plaintiff’s complaints or concerns about Morrison.

        195.    Additionally, before Plaintiff was hired by Defendant, she was diagnosed with an

 anxiety disorder, and she also had tremors that periodically caused her hands to shake

 uncontrollably due to an injury sustained at birth and the tremors were exacerbated by the anxiety.

        196.    Plaintiff’s anxiety disorder, tremors, and uncontrollable shaking of the hands are

 disabilities within the meaning of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

        197.    Prior to Plaintiff’s termination, Randy Burleson was aware of and/or had




                                     30
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 30 of 39 PageID #: 30
 knowledge that Plaintiff was diagnosed with an anxiety disorder.

        198.    Prior to Plaintiff’s termination, Randy Burleson was aware and/or had knowledge

 of Plaintiff’s hand tremors.

        199.    Prior to Plaintiff’s termination, Randy Burleson was aware of and/or had

 knowledge that Plaintiff’s hands would shake uncontrollably from time-to-time.

        200.    Prior to Plaintiff’s termination, Mark Liggett was aware of and/or had knowledge

 that Plaintiff was diagnosed with an anxiety disorder.

        201.    Prior to Plaintiff’s termination, Mark Liggett was aware and/or had knowledge of

 Plaintiff’s hand tremors.

        202.    Prior to Plaintiff’s termination, Mark Liggett was aware of and/or had knowledge

 that Plaintiff’s hands would shake uncontrollably from time-to-time.

        203.    After Plaintiff was promoted to General Manager in 2018 up until the time of her

 termination, Randy Burleson and Mark Liggett made hurtful and derogatory remarks about

 Plaintiff’s hand tremors, such as by claiming Plaintiff’s hands were shaking due to her being

 “hungover” from drinking alcohol when this was not true or accurate.

        204.    As a result, on numerous occasions before her termination, Plaintiff objected to

 these remarks and complained that it was discriminatory due to her disabilities, and she complained

 to Randy Burleson that the remarks were not appropriate or appreciated. Thereafter, Plaintiff was

 retaliated against for making these complaints of disability discrimination, and she was treated in

 a harsh, distant and cold manner.

        205.    Prior to Plaintiff’s termination, Randy Burleson was aware of and/or had

 knowledge that Plaintiff complained of disability discrimination.

        206.    Prior to Plaintiff’s termination, Mark Liggett was aware of and/or had knowledge




                                     31
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 31 of 39 PageID #: 31
 that Plaintiff complained of disability discrimination.

        207.    On March 12, 2019, the Plaintiff was abruptly terminated for a trumped-up reason.

        208.    During the termination meeting, on March 12, 2019, the COO, Mark Liggett,

 informed Plaintiff that she was being fired because of “drama”, and that “Randy [Burleson] has

 lost faith in your ability to be a manager” and he “put you in a position that you were not ready

 for”, to which Plaintiff complained that she was not given the support that she needed to run the

 restaurant and that Burleson would only communicate with her subordinate male Shift Leader,

 Josh Morrison, but not Plaintiff, to which Liggett agreed.

        209.    Defendant never investigated or questioned Plaintiff about any of her alleged

 conduct at any time prior to her termination.

        210.    Defendant never investigated or questioned Plaintiff about her complaints of

 discrimination and the preferential treatment of male employees, including that Josh Morrison

 acted like he was “above” the female employees.

        211.    The decision to fire Plaintiff based was solely on information provided by male

 employee, Josh Morrison.

        212.    After Plaintiff was informed of her termination, the following day on March 13,

 2019, she received a Notice of Separation, signed and dated March 12, 2020[sic], which stated a

 number of different alleged reasons for her termination, including, but not limited to,

 “THREATENING, BULLYING & HAZING BEHAVIOR, THAT DEMEANS, INSULTS,

 BELITTLES,       INTIMIDATES         &     HUMILIATES        FELLOW      EMPLOYEES         AND

 SUBORDINATES….” (Plaintiff’s Notice of Separation, attached hereto as Exhibit 3).

        213.    The alleged reasons for Plaintiff’s termination, as identified in the Notice of

 Separation (Exh. 3), were never mentioned or discussed with Plaintiff during the termination




                                     32
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 32 of 39 PageID #: 32
 meeting on March 12, 2019.

        214.    In addition to Plaintiff, Defendant has engaged in a pattern of discrimination by

 disciplining and terminating the female managers for engaging in the same, or far less serious,

 conduct than the male managers, such as disciplining and/or terminating the assertive female

 managers, and accusing them of “bulling and hazing”, whereas the male managers who engaged

 in this exact same conduct are not disciplined or terminated, but rewarded as “leaders”.

        215.    For example, the Defendant has disciplined and/or terminated other female

 managers for alleged “bullying & hazing behavior”, including but not limited to, Plaintiff, Katie

 Jenkins, and Kristen Heath.

        216.    Thereafter, after Defendant received notice of Plaintiff’s claims, Defendant again

 began to search for new and additional alleged reasons to “justify” Plaintiff’s termination after-

 the-fact, including that Plaintiff was allegedly terminated due to an incident on March 3, 2019.

        217.    Prior to Plaintiff’s termination, the owner and CEO, Randy Burleson, never

 questioned or interviewed Plaintiff about her alleged conduct on March 3, 2019.

        218.    Prior to Plaintiff’s termination, the COO, Mark Liggett, never questioned or

 interviewed Plaintiff about her alleged conduct on March 3, 2019.

        219.    Prior to Plaintiff’s termination, the Defendant never allowed Plaintiff to respond to

 the allegations against her or to tell her side of the story regarding her alleged conduct on March

 3, 2019.

        220.    Prior to Plaintiff’s termination, the Defendant did not interview or question any

 witnesses present on March 3, 2019, other than employee, Josh Morrison, regarding the Plaintiff’s

 asserted conduct that was allegedly the basis for her termination.

        221.    Furthermore, at all times material hereto, the restaurant where Plaintiff worked on




                                     33
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 33 of 39 PageID #: 33
 March 3, 2019 had a video surveillance system in place that recorded any alleged incident from

 March 3, 2019.

        222.    Prior to Plaintiff’s termination on March 12, 2019, Randy Burleson and Mark

 Liggett did not watch or review any video surveillance footage evidencing and/or showing any

 alleged March 3, 2019 incident that was the basis for Plaintiff’s termination.

        223.    Defendant does not have any video surveillance footage evidencing and/or showing

 Plaintiff’s alleged conduct on March 3, 2019 that was the alleged basis for her termination.

        224.    Defendant failed to preserve the video surveillance footage evidencing and/or

 showing Plaintiff’s alleged conduct on March 3, 2019 that was the alleged basis for her

 termination.

        225.    Had the Defendant reviewed and/or preserved the restaurant’s video surveillance

 footage showing the alleged March 3, 2019 incident that Defendant claims was the basis for

 Plaintiff’s termination, then Defendant would have seen male employee, Josh Morrison, engage in

 the very conduct that Defendant asserts was the basis for Plaintiff’s termination, and that Plaintiff

 engaged in no such wrongdoing.

        226.    The owner and CEO, Randy Burleson, made the decision and/or was involved in

 the decision-making process to fire Plaintiff.

        227.    In a further attempt to justify Plaintiff’s termination, Defendant also asserted after

 Plaintiff’s termination that she allegedly “engaged in discriminatory and harassing behavior

 toward a subordinate employee based on the employee’s race, national origin, or ethnicity in a

 manner that violated Aubrey’s anti-discrimination policies and which is sufficient grounds for

 termination of her employment”.

        228.    The “subordinate employee” that is referenced above is Kenny Mubarak.




                                     34
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 34 of 39 PageID #: 34
        229.    The Defendant’s assertion that Plaintiff engaged in “discriminatory and harassing

 behavior” towards Kenny Mubarak is based on information provided by male employee, Josh

 Morrison.

        230.    The Plaintiff was never questioned or interviewed about her alleged

 “discriminatory and harassing behavior” towards Kenny Mubarak.

        231.    The Defendant did not interview or question any other witnesses, other than Josh

 Morrison, with respect to Plaintiff’s alleged “discriminatory and harassing behavior” towards

 Kenny Mubarak.

        232.    Throughout Plaintiff’s employment, multiple male employees engaged in the same

 or much worse conduct than the Plaintiff was accused of, but the males were not disciplined or

 terminated by the Defendant.

        233.    For example, multiple male employees made “jokes” about Kenny Mubarak’s race,

 national origin, and ethnicity, such as by calling and/or referring to Mr. Mubarak as “camel”,

 including but not limited to, the owner and CEO, Randy Burleson.

        234.    Calling another employee, like Kenny Mubarak, “camel” due to his race, national

 origin, and/or ethnicity would be considered an “discriminatory and harassing behavior toward a

 subordinate employee based on the employee’s race, national origin, or ethnicity” that would be

 considered a violation of Defendant’s alleged “anti-discrimination policies and which is sufficient

 grounds for termination”.

        235.    The male employees, including the owner and CEO, Randy Burleson, were never

 disciplined or terminated for the “jokes” they made about Kenny Mubarak’s race, national origin,

 and/or ethnicity.

        236.    Further, the owner and CEO, Randy Burleson, was aware and/or had knowledge




                                     35
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 35 of 39 PageID #: 35
 that other male General Managers, including Jody Slimp and Mickey Korzybski, allow the

 employees at their restaurants to stay after closing hours, when the restaurants are supposed to be

 closed, to hang out and consume alcohol into the early morning hours, but Slimp and Korzybski

 have never been disciplined or terminated for this conduct.

        237.    Even for the male managers that engage in egregious conduct justifying their

 termination, Defendant still provided them with significant severance packages, but no such

 severance was provided to female managers, like Plaintiff, for example, male employees, John

 Burns, Tony Hewlett, and Paul Hahn were each offered severance of at least three (3) months of

 salary, despite engaging in certain conduct that would justify immediate termination.

        238.    The owner and CEO, Randy Burleson, made the decision and/or was involved in

 the decision to offer John Burns, Tony Hewlett, and Paul Hahn severance at the time of their

 respective termination.

        239.    After Plaintiff was fired, she was replaced by a male employee.

        240.    After Plaintiff was fired, she was replaced by Kenny Mubarak.

        241.    On information and belief, the pay of Plaintiff’s replacement, Kenny Mubarak, was

 substantially more than what Plaintiff was paid as General Manager.

        242.    Prior to Plaintiff’s termination, the owner and CEO, Randy Burleson, was aware of

 and/or had knowledge that Plaintiff had complained of sex discrimination.

        243.    Prior to Plaintiff’s termination, the owner and CEO, Randy Burleson, was aware of

 and/or had knowledge that Plaintiff had complained of sex-based pay discrimination.

        244.    Prior to Plaintiff’s termination, the COO, Mark Liggett, was aware of and/or had

 knowledge that Plaintiff had complained of sex discrimination.

        245.    Prior to Plaintiff’s termination, the COO, Mark Liggett, was aware of and/or had




                                     36
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 36 of 39 PageID #: 36
 knowledge that Plaintiff had complained of sex-based pay discrimination.

        246.    The real reasons for Plaintiff’s termination and for Plaintiff not receiving equal pay

 for equal work in the positions of Assistant Manager and General Manager (as alleged above), as

 compared to the male employees, was due to her sex, and/or her disability, and/or because she was

 regarded as disabled, and/or due to Plaintiff’s complaints of sex and/or sex-based wage

 discrimination and/or disability discrimination in violation of the Civil Rights Act of 1964, 42

 U.S.C. §2000e, et seq., the Civil Rights Act of 1991, 42 U.S.C. § 1981a, Americans with

 Disabilities Act, 42 U.S.C. § 12101, et seq., Equal Pay Act of 1963, 29 U.S.C. § 206, et seq., and

 further, as independent, alternative, and supplemental causes of action, the Plaintiff avers that

 Defendant violated the provisions of the Tennessee Human Rights Act, Tenn. Code Ann. § 4-21-

 101, et seq., and the Tennessee Disability Act, Tenn. Code Ann. § 8-50-103, et seq.

        247.    Defendant is responsible and liable for the discriminatory and retaliatory actions of

 its agents and employees under the doctrine of respondent superior and under agency principles.

        248.    As a direct and proximate result of Defendant’s conduct as alleged herein, the

 Plaintiff has suffered and will continue to suffer and sustain great and irreparable loss of tangible

 job benefits, including a loss of income and benefits, both past and future, including front pay, and

 she sustained other pecuniary losses, as well as irreparable injury, emotional distress, humiliation

 and embarrassment, damage to reputation and character.

        249.    The conduct of Defendant is intentional, knowing, and willful within the meaning

 of the Equal Pay Act of 1963, 29 U.S.C. § 206, et seq.

        250.    The conduct of Defendant is sufficient to justify an award of liquidated damages.

        251.    The conduct of Defendant was intentional, malicious, with malice or in reckless

 disregard to Plaintiff’s protected rights sufficient to justify an award of punitive damages under




                                     37
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 37 of 39 PageID #: 37
 Tennessee law.

        252.    The conduct of Defendant was a knowing violation and/or in reckless disregard of

 Plaintiff’s federally protected rights sufficient to justify the imposition of punitive damages.

        253.    Following her termination, Plaintiff’s attorneys served a Notice of Non-Spoliation

 on the Defendant, dated June 20, 2019. (Notice of Non-Spoliation is attached hereto as Exhibit 4).

        254.    The Defendant received the Notice of Non-Spoliation, dated June 20, 2019, that

 was sent on behalf of the Plaintiff (Exh. 4).

        255.    The Defendant has preserved all evidence requested in the Notice of Non-

 Spoliation (Exh. 4) including, but not limited to, the text messages by and/or between and/or in

 the possession of Randy Burleson and Josh Morrison.

                             PRAYER FOR RELIEF ON COUNT IV

        WHEREFORE, Plaintiff, on behalf of herself individually, respectfully requests that this

 Honorable Court enter Judgment in her favor and against Defendant, as follows:

         A.     Declare and adjudge that Defendant’s, employment decisions, policies, practices,
                and/or procedures challenged herein constitute discrimination and retaliation in
                violation of the Equal Pay Act, Title VII, ADA, THRA, and TDA;

         B.     Award Plaintiff compensatory damages;

         C.     Award back pay to Plaintiff, including a sum to compensate Plaintiff for any
                increased tax liability on a lump-sum award of back pay;

         D.     Award front pay to Plaintiff, including a sum to compensate Plaintiff for any
                increased tax liability on a lump-sum award of back pay (or, in the alternative,
                reinstatement if the Court deems it appropriate);

         E.     Award Plaintiff punitive damages;

         F.     Award Plaintiff liquidated damages;

         G.     Award to Plaintiff’s counsel reasonable attorneys’ fees and litigation expenses;

         H.     Award Plaintiff pre-judgment and post-judgment interest;



                                     38
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 38 of 39 PageID #: 38
        I.     Award Plaintiff any other appropriate equitable and/or injunctive relief, including
               prohibiting the Defendant from engaging in discrimination and retaliation.

        J.     Award any additional relief that this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.

               RESPECTFULLY SUBMITTED this 26th day of February, 2020.

                                               THE BURKHALTER LAW FIRM, P.C.

                                               s/Zachary J. Burkhalter
                                               David A. Burkhalter, II, BPR #004771
                                               D. Alexander Burkhalter, III, BPR #033642
                                               Zachary J. Burkhalter, BPR #035956
                                               Attorneys for Plaintiff
                                               111 S. Central Street
                                               P.O. Box 2777
                                               Knoxville, Tennessee 37901-2777
                                               (865) 524-4974




                                     39
Case 3:20-cv-00081-CLC-HBG Document 1 Filed 02/26/20 Page 39 of 39 PageID #: 39
